FILED
                             NOT FOR PUBLICATION                             MAR 02 2015

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOSE HERRERA-CUBIAS,                              No. 14-15429

                Plaintiff - Appellant,            D.C. No. 4:08-cv-00517-AWT

  v.
                                                  MEMORANDUM*
JOHN B. FOX; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                              for the District of Arizona
                    A. Wallace Tashima, Circuit Judge, Presiding**

                             Submitted February 17, 2015***

Before:         O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Jose Herrera-Cubias, a former federal prisoner, appeals pro se from the

district court’s judgment following a jury trial in his action under Bivens v. Six



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable A. Wallace Tashima, United States Circuit Judge for
the Ninth Circuit, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971),

alleging deliberate indifference to his serious medical needs. We have jurisdiction

under 28 U.S.C. § 1291. We affirm.

      To the extent Herrera-Cubias argues that the evidence was insufficient to

support the jury’s determination that defendants were not deliberately indifferent to

his serious medical needs, his challenge is barred on appeal because he failed to

make a post-verdict motion pursuant to Federal Rule of Civil Procedure 50(b). See

Nitco Holding Corp. v. Boujikian, 491 F.3d 1086, 1089 (9th Cir. 2007) (“[A]

post-verdict motion under Rule 50(b) is an absolute prerequisite to any appeal

based on insufficiency of the evidence.”).

      Because Herrera-Cubias did not argue any other discernible issues in his

opening brief, we affirm the district court’s judgment. See Nev. Dep’t of Corr. v.

Greene, 648 F.3d 1014, 1020 (9th Cir. 2011) (pro se appellant waived issues not

supported by argument in opening brief); Indep. Towers of Wash. v. Washington,

350 F.3d 925, 929 (9th Cir. 2003) (this court “cannot manufacture arguments for

an appellant and therefore we will not consider any claims that were not actually

argued in appellant’s opening brief”) (internal quotations omitted).

      AFFIRMED.




                                             2                                14-15429